In the
                        Missouri Court of Appeals
                                 Western District
STATE OF MISSOURI,                            )
                                              )
               Respondent,                    )   WD83435
                                              )
v.                                            )   OPINION FILED: May 18, 2021
                                              )
LARRY D. RATLIFF,                             )
                                              )
                Appellant.                    )

               Appeal from the Circuit Court of Clay County, Missouri
                       The Honorable Shane T. Alexander, Judge

Before Division Four: Cynthia L. Martin, Chief Judge, Presiding, Lisa White Hardwick,
                       Judge and W. Douglas Thomson, Judge


       Larry D. Ratliff ("Ratliff") appeals from a judgment convicting him of murder in

the first degree and armed criminal action. Ratliff argues that the trial court abused its

discretion in allowing a police detective to give a lay witness opinion concerning Ratliff's

mental health status during an interview because the jurors were able to form an opinion

for themselves when the video of the interview was played for the jury. Ratliff also

argues that the trial court abused its discretion in excluding evidence of his 1988 suicide

attempt because the evidence was admissible and relevant, and because Ratliff had no
duty to disclose that anticipated testimony to the prosecution in advance of trial. Finding

no prejudicial error, we affirm.

                                 Factual and Procedural Background

         Ratliff does not challenge the sufficiency of the evidence to support his

convictions of murder in the first degree and armed criminal action. Viewed in the light

most favorable to the verdict,1 the evidence established that on January 4, 2016, Ratliff

killed his wife ("the Victim") by stabbing her four times. Ratliff does not dispute this

fact. Instead, he argues that the errors about which he complains on appeal caused the

jury to convict him of murder in the first degree instead of murder in the second degree.

         Ratliff and the Victim were married for forty-seven years, but they separated in

December 2015. After Ratliff and the Victim separated, the Victim stayed at her sister's

house. A few days before he killed his wife, Ratliff set fire to the marital home in order

to receive the insurance on the home. Ratliff testified that the Victim wanted $80,000,

half of the value of the property, in the divorce, and that he intended to pay her this

amount from the insurance proceeds. After the house fire, Ratliff stayed in a hotel

provided by the insurance company.

         After their separation, Ratliff stalked the Victim at her sister's house in the weeks

before the murder, and even purchased binoculars to watch her from afar. Ratliff testified

that he was careful to conceal his location and identity because he did not want to scare

her.    On one occasion, he rented a vehicle so she would not recognize his truck.

         1
           We view the evidence in the light most favorable to the jury's verdict, disregarding all contrary evidence
and inferences. State v. Todd, 613 S.W.3d 92, 94 n.1 (Mo. App. W.D. 2020). "We mention contrary evidence and
inferences only when necessary to provide context for [Ratliff's] claims." State v. Shaddox, 598 S.W.3d 691, 693
(Mo. App. S.D. 2020).

                                                          2
Sometimes Ratliff would sit inside of his own truck, parked a distance from the house.

On two or three occasions, Ratliff sat inside of a blue truck that was parked in his sister-

in-law's backyard.

       On the evening of January 3, 2016, Ratliff drove his truck to a location near his

sister-in-law's house and sat there for thirty-five minutes. He then went back to his hotel

room and wrote a note addressed to his children and grandchildren, which read:

       With all my heart I love each and every one of you. I have such a hole in
       my heart and soul since your mother left me and I can never be with her
       again. I cannot live another day or night with this pain that is . . .
       unbearable[.] [My] soul, my thoughts, my total reason for living. . . .
       Please try to get along as best you can and love each other without hurting
       each other. Remember, your mother just lost her heart for me. It's not her
       fault, but we cannot go on without each other. Love, love, Dad.

At 1:00 a.m. on January 4, 2016, Ratliff drove his truck back to his sister-in-law's house

and sat outside for thirty minutes before returning to the hotel.

       Later that morning, Ratliff once again drove back to his sister-in-law's house. He

testified that he had a meeting planned with the insurance adjuster concerning the house

fire that morning, and he wanted to speak with the Victim because her name was on the

deed to the house.     Ratliff parked his truck at the edge of a field on a highway,

approximately a quarter of a mile from his sister-in-law's house. He walked the quarter

of a mile distance to his sister-in-law's property through a frozen and muddy bean field,

crossing a tree line in order to enter through the backyard of the property. When Ratliff

reached the backyard at approximately 6:40 a.m., he sat inside of the blue truck parked in

the backyard. Ratliff sat in the truck for approximately two hours, and made several



                                              3
phone calls. Ratliff called his sister-in-law's landline once and her cellphone number

twice, but she did not answer.

       Ratliff called the Victim's phone at 8:49 a.m. from inside the blue truck. The call

lasted approximately four minutes. Ratliff asked if he and the Victim could get back

together. The Victim declined and disconnected the call. Ratliff testified that he then

walked into the garage and through the kitchen door on the back side of the house. The

Victim asked how Ratliff got there and told him to leave. Ratliff slapped the Victim and

began beating her while he straddled her on the floor. He eventually took his knife from

its sheath on his side and stabbed the Victim four times in the chest. Three of the stab

wounds to the Victim's chest were independently fatal wounds. The Victim also suffered

abrasions on her forehead and contusions to her scalp.

       At 9:04 a.m., Ratliff began placing phone calls.       Ratliff called his daughters

several times, but they did not answer. He left one of his daughters a voicemail stating

that he had killed her mother. At 9:05 a.m., Ratliff called his brother, told him that he

had killed the Victim, and his brother instructed him to call 911. At 9:30 a.m., Ratliff

called 911.

       When police officers arrived, they found Ratliff standing on the driveway. He told

police that he killed the Victim by stabbing her in the heart. Officers located the Victim's

body on the floor in the kitchen, as well as a pair of gloves and a bloody knife on the

table. Ratliff was taken into custody. Later, police found Ratliff's binoculars on the

ground outside of the blue truck.



                                             4
      On January 6, 2016, Detective Bonita Cannon ("Detective Cannon") and Detective

Nick Sola interviewed Ratliff at the Clay County Detention Center. In the interview,

which was recorded, Ratliff admitted to killing the Victim and detailed his actions in the

weeks leading up to the murder. He told detectives that he stalked the Victim and he

described how he beat and stabbed her. Ratliff reported that he had no remorse and that

he had been planning to kill the Victim for weeks if she did not agree to reunify their

marriage. Ratliff asked for the death penalty. During the interview, Ratliff appeared to

be dressed in an anti-suicide smock and he reported that he was on suicide watch at the

jail; however, he denied that he was suicidal or that he had mental health issues. He told

detectives that he was previously committed, twice, in 2009 to a psychiatric hospital, but

again denied that he was suffering from mental health issues at the time of the murder or

interview.

      Ratliff was charged in the Circuit Court of Clay County, Missouri with murder in

the first degree and armed criminal action. At trial, Detective Cannon testified for the

State. The prosecutor asked Detective Cannon questions about her interview with Ratliff

before the video of the interview was played for the jury. At one point, the prosecutor

asked, "In your training and experience in law enforcement, have you encountered

individuals who suffer from mental illness or some sort of --."         Defense counsel

interrupted with an objection, and requested to approach the bench. The following

conversation occurred:

      [Defense Counsel]: To give an expert opinion on mental health, I do not
      believe the detective is able to give such an opinion. I don't believe the
      detectives with the Kansas City Police Department receive any special

                                            5
training with respect to mental health. I don't believe that she is a licensed
psychiatrist or psychologist, and she can't make a diagnosis because she
can't, based on the observation over the course of an hour and a half,
determine whether Mr. Ratliff was suffering from any mental illness or
defect.

[Prosecutor One]: Your Honor, I'm not offering it as an expert's opinion.
I'm just asking based on her training and experience if he exhibited any
signs of mental health illness or defect, not whether he actually suffered
from any.

[Prosecutor Two]: She only made the observations[,] not diagnoses. And
it's the kind of question that goes as to whether the confession was
voluntary or not. You're asking the jury to make a decision on that.

[Defense Counsel]: This has nothing to do with the voluntariness of the
confession. This has everything to do with the statement and attempting to
make some kind of declaration by a witness that carries the authority of
being a detective that my client was perfectly sane and mentally healthy.
What -- signs of what mental illnesses was she observing for? Bipolar?
Depression? Anxiety? She can tell all of that just by looking into his eyes
during an interrogation? I think that's ridiculous.

[Prosecutor One]: Yeah, that's a routine question that I ask every single
time I --

[Trial Court]: Well, I'll allow the one question. Nothing further. And then,
[Defense Counsel], you may inquire on cross-examination. Several of the
things that you have just stated, I think, would make excellent cross-
examination questions.

[Defense Counsel]: Thank you, Judge.

[Trial Court]: All right.

[The proceedings returned to open court.]

[Trial Court]: The objection is overruled. You may proceed.

[Prosecutor One]: In your training and experience in law enforcement, have
you encountered individuals who suffer from mental illness or defect?

[Detective Cannon]: Yes.

                                      6
       [Prosecutor One]: Did you observe Mr. Ratliff exhibit any signs that he was
       suffering from any mental disease?

       [Detective Cannon]: No.

After a few more questions, the State played the video of the interview for the jury.

       Defense counsel then cross-examined Detective Cannon, and inquired into

Detective Cannon's mental health training:

       [Defense Counsel]: What training have you received as a police officer and
       detective with the Kansas City Police Department about mental health?

       [Detective Cannon]: I was a -- I went to crisis intervention. I was a CIT
       officer for the Police Department.

       [Defense Counsel]: And are you able with that experience to visually
       diagnose mental illnesses?

       [Detective Cannon]: To visually?

       [Defense Counsel]: Yes.

       [Detective Cannon]: It just depends on the interaction with them.

       [Defense Counsel]: So[,] you can look at someone and tell if they are
       depressed?

       [Detective Cannon]: Yes.

       [Defense Counsel]: You can look at someone and tell if they are bipolar?

       [Detective Cannon]: No.

       [Defense Counsel]: You can look at someone and tell if they're suffering
       from anxiety?

       [Detective Cannon]: Yeah.

       [Defense Counsel]: You can look at someone and tell if they have
       psychosis?

                                             7
[Detective Cannon]: By the interaction with them.

[Defense Counsel]: The clothes or the suit that Mr. Ratliff was wearing
during your interview with him, are you familiar with what that is?

[Detective Cannon]: He said that's what it was. I don't -- I don't work in
detention. I didn't know what it was.

[Defense Counsel]: Did it appear to be a normal uniform that inmates at a
detention center would wear?

[Detective Cannon]: I don't know what they wear up here. I don't work in
detention.

[Defense Counsel]: Did you obtain releases for Two Rivers and Dr.
Peterson from Mr. Ratliff?

[Detective Cannon]: I believe we did, yes.

[Defense Counsel]: Did you obtain medical records from Two Rivers?

[Detective Cannon]: I believe we did.

[Defense Counsel]: Did you obtain medical records from Dr. Peterson?

[Detective Cannon]: I believe we did.

[Defense Counsel]: And are you familiar with what Two Rivers is?

[Detective Cannon]: Yes.

[Defense Counsel]: Is it a psychiatric hospital?

[Detective Cannon]: It was.

[Defense Counsel]: Did -- when you watched the video like we all did, did
you notice that there is kind of a first version, and then as Mr. Ratliff retells
the story, it sort of -- it's expansive and the language gets a little more
colorful? Did you observe that?

[Detective Cannon]: I observed that he was getting frustrated, yes.


                                       8
       [Defense Counsel]: And we all just watched it, but he did indicate that he
       welcomed the death penalty, right, when you interviewed him?

       [Detective Cannon]: Yes.

       Ratliff testified in his own defense at trial. Ratliff's counsel elicited testimony

from Ratliff concerning his mental health in an attempt to establish that Ratliff was

suffering from these issues during his interview with detectives, "which resulted in him

explicitly confessing to deliberation before killing [the Victim]." Ratliff testified that

when he and the Victim separated, he was depressed and he experienced suicidal

thoughts and homicidal "urges" toward the Victim. Ratliff stated that he sought help

from his family physician, who changed his prescription medications.           Ratliff also

testified that in 2009, he attempted suicide two times and as a result, he was committed to

a psychiatric hospital each time. Ratliff testified that after he killed the Victim, he told

his brother and daughter that he intended to commit suicide when police arrived, in that

he would "take the knife and run at the police officer . . . [and] have him shoot me,"

however, they convinced him otherwise. He also testified that he told a judge on the day

after the murder to "please move me to the front of the execution line. I want to die."

Ratliff said that he agreed to speak with detectives two days after the murder because he

"still wanted to die" and that he "said some exaggerating things [to the detectives in

order] to get put to death."

       During Ratliff's direct examination, defense counsel asked, "[Ratliff], did you have

a suicidal episode in 1988 involving a shotgun?" Ratliff responded, "Yes, sir." Defense

counsel asked Ratliff to elaborate. Ratliff began, "I was at home. The kids were in school


                                             9
--." The prosecutor interrupted and asked to approach the bench, where the following

conversation occurred:

       [Prosecutor]: This certainly wasn't covered in his police statement. I don't
       know any relevance to a 2008 [sic] suicide attempt.

       [Trial Court]: It was 1988?

       [Defense Counsel]: Yeah, it's 1988, Judge.

       [Trial Court]: Why -- why are you bringing that up?

       [Defense Counsel]: Judge, the only reason he gave that statement to law
       enforcement that is so damning is because he was suicidal. And I think a
       lifelong history of suicidal attempts is relevant.

       [Trial Court]: Was that disclosed to the State?

       [Defense Counsel]: No, Judge.

       [Trial Court]: Objection sustained.

Though the trial court sustained the prosecutor's objection, the trial court did not instruct

the jury to disregard Ratliff's testimony that he attempted suicide in 1988 with a shotgun.

       During his testimony, Ratliff acknowledged that his trial testimony conflicted with

his police interview where he expressly stated that he deliberated before killing the

Victim. Ratliff testified that he lied to detectives in his interview about deliberating

before killing the Victim because he wanted to be put to death.

       At the close of the evidence, the jury found Ratliff guilty of murder in the first

degree and armed criminal action. Ratliff filed a motion for new trial, and argued, inter

alia, that the trial court erred in permitting Detective Cannon's testimony concerning his

mental health. The motion stated:


                                             10
       This Court erred in allowing [the State], over [Ratliff's] objections, to elicit
       testimony from [Detective Cannon] that [Ratliff] was not suffering from
       any mental disease or defect at the time of his interrogation by police.
       Detective Cannon is not a trained mental health professional. Detective
       Cannon is not an expert witness. Detective Cannon was improperly
       allowed to give an opinion on the Defendant's mental state.

The motion for new trial also argued that the trial court erred in excluding Ratliff's

testimony regarding his 1988 suicide attempt because his "long history of suicidal

behavior and thoughts" was "an essential element of the defense." The trial court denied

the motion for new trial, and sentenced Ratliff to life without the possibility of parole for

murder and forty years for armed criminal action.

       Ratliff appeals.

                                   Standard of Review

       The trial court "has broad discretion to admit or exclude evidence during a

criminal trial, and error occurs only when there is a clear abuse of this discretion." State

v. Loper, 609 S.W.3d 725, 731 (Mo. banc 2020) (quoting State v. Hartman, 488 S.W.3d
53, 57 (Mo. banc 2016)). A trial court abuses its discretion when its "ruling admitting or

excluding evidence 'is clearly against the logic of the circumstances then before the court

and is so unreasonable and arbitrary that it shocks the sense of justice and indicates a lack

of careful, deliberate consideration.'" Id. (quoting State v. Blurton, 484 S.W.3d 758, 769

(Mo. banc 2016)).

       "Our review is for prejudice, not error alone[.]" State v. Wilson, 602 S.W.3d 328,

332 (Mo. App. W.D. 2020). This review of potential prejudice depends "upon whether

[the] evidentiary error involves the admission or the exclusion of evidence in a criminal


                                             11
trial." State v. Ellis, 512 S.W.3d 816, 825 (Mo. App. W.D. 2016). Where a trial court

errored in admitting evidence, the error is prejudicial "if the error so influenced the jury

that, when considered with and balanced against all of the evidence properly admitted,

there is a reasonable probability that the jury would have reached a different conclusion

without the error." Id. (quoting State v. Miller, 372 S.W.3d 455, 472 (Mo. banc 2012)).

Whereas, "the erroneous exclusion of evidence in a criminal case creates a rebuttable

presumption of prejudice" and "[t]he [S]tate may rebut this presumption [of prejudice] by

proving that the error was harmless beyond a reasonable doubt." Id. (quoting Miller, 372

S.W.3d at 472).

                                          Analysis

       Ratliff asserts two points on appeal. Ratliff's first point on appeal contends that

the trial court abused its discretion when it permitted Detective Cannon to provide a lay

witness opinion on a matter the jurors were capable of observing themselves. Ratliff's

second point on appeal argues that the trial court abused its discretion when it excluded

evidence about his 1988 suicide attempt because the evidence was relevant and the

defense did not have a duty to disclose the evidence to the State in advance of trial. With

respect to both points, Ratliff argues that he was prejudiced because the errors caused the

jury to find that he deliberated before killing the Victim, resulting in his conviction of

murder in the first degree. We address these points separately.

Point One

       Ratliff's first point on appeal asserts that "the trial court abused its discretion when

it permitted the State to question Detective Cannon as to her opinion of whether Mr.

                                              12
Ratliff was suffering from mental health issues" because this was an improper lay opinion

since the video of the interview was played for the jury and the jurors could form their

own conclusions based on their observations of Ratliff. Ratliff argues that the "sole

issue" at trial was whether Ratliff deliberated upon the murder of the Victim as to support

a conviction of murder in the first degree, or whether deliberation was absent so that the

jury could only find Ratliff guilty of murder in the second degree. 2 See State v. Ward,

473 S.W.3d 686, 694 n.6 (Mo. App. W.D. 2015) ("The element of deliberation sets first-

degree murder apart from other forms of homicide. . . ." (citing State v. O'Brien, 857
S.W.2d 212, 217-18 (Mo. banc 1993))). Ratliff testified at trial that his statement to

detectives about deliberating before killing the Victim was a "mixture of truth and lies,"

and that the jury should believe his testimony at trial because during his interview, he

"said some exaggerating things to get put to death" because he was severely depressed,

wanted to die and he hoped that he would be executed for the murder. Ratliff argues on

appeal that Detective Cannon's improper lay opinion that Ratliff was not experiencing

mental health issues during his police interview was therefore highly prejudicial.

         Ratliff's claim of error on appeal is not preserved for our review. In order to

preserve an error for appellate review, "an objection stating the grounds must be made at

trial, [and] the same objection must be set out in the motion for new trial and must be

carried forward in the appellate brief[.]" State v. Mosely, 599 S.W.3d 236, 242 (Mo.

App. W.D. 2020) (quoting State v. Walter, 479 S.W.3d 118, 123 (Mo. banc 2016)). At

          2
            The jury was instructed to consider the following lesser included offenses, in the event that it did not find
Ratliff guilty of murder in the first degree: second degree murder, voluntary manslaughter, and involuntary
manslaughter in the first and second degree. However, Ratliff concedes that the evidence set forth at trial supported
a verdict for murder in the second degree.

                                                           13
trial, Ratliff objected that Detective Cannon was not qualified to give an expert witness

opinion concerning Ratliff's mental health status during the interview. Ratliff's counsel

argued:

       To give an expert opinion on mental health, I do not believe the detective is
       able to give such an opinion. I don't believe the detectives with the Kansas
       City Police Department receive any special training with respect to mental
       health. I don't believe that she is a licensed psychiatrist or psychologist,
       and she can't make a diagnosis because she can't, based on the observation
       over the course of an hour and a half, determine whether Mr. Ratliff was
       suffering from any mental illness or defect.

       ....

       . . . This has everything to do with the statement and attempting to make
       some kind of declaration by a witness that carries the authority of being a
       detective that my client was perfectly sane and mentally healthy. What --
       signs of what mental illnesses was she observing for? Bipolar? Depression?
       Anxiety? She can tell all of that just by looking into his eyes during an
       interrogation? I think that's ridiculous.

(Emphasis added.) Ratliff's counsel never objected that Detective Cannon's testimony

would constitute an improper lay opinion on an issue the jury could determine for

themselves. And, Ratliff's motion for new trial alleged only that the trial court erred in

permitting Detective Cannon's answer because she was "not a trained mental health

professional" and "not an expert witness" and therefore she was "improperly allowed to

give an opinion on [Ratliff's] mental state." Because the objection registered at trial, and

the claim of error raised in the motion for new trial, are not the same as the error now

claimed in Ratliff's point on appeal, the assertion that Detective Cannon was improperly

permitted to give a lay opinion about a matter the jurors could determine on their own is




                                            14
not preserved for our review and is subject, at best, to plain error review. See Mosely,
599 S.W.3d at 242.

       "Under plain error review, we must determine whether the alleged error is

'evident, obvious, and clear error' that 'facially establishes substantial grounds for

believing that manifest injustice or a miscarriage of justice' has occurred." State v.

Campbell, 600 S.W.3d 780, 788-89 (Mo. App. W.D. 2020) (quoting State v. Ellis, 538
S.W.3d 335, 337 (Mo. App. W.D. 2017)). This requires a showing by Ratliff that "the

error was outcome determinative." State v. Wood, 580 S.W.3d 566, 579 (Mo. banc 2019)

(quoting State v. Baxter, 204 S.W.3d 650, 652 (Mo. banc 2006)).

       It is true that “[a]n ordinary lay witness generally may not testify regarding the

witness's opinion on a matter in dispute because . . . the jury and lay witness are [usually]

in equal positions to form an accurate opinion." State v. Callaghan, 564 S.W.3d 339, 344

(Mo. App. W.D. 2018) (quoting State v. Starkey, 380 S.W.3d 636, 647 (Mo. App. E.D.

2012)). "Generally, a lay witness must state facts from which the jury forms an opinion

and may not testify regarding his or her opinion on a matter in dispute." State v. Hutson,

487 S.W.3d 100, 107 (Mo. App. W.D. 2016) (citation omitted).

       There are exceptions to this general rule. One exception is that a lay witness may

"provide an opinion if the witness possesses knowledge that is not available to the jury

and that would be helpful to the jury to determine a disputed issue." Id. at 107–08 (citing

Starkey, 380 S.W.3d at 647). In addition, a lay witness who "personally observed the

events, [] is permitted to testify as to his 'comprehension of what he has seen in a

descriptive manner' even if that testimony contains 'a conclusion, opinion or inference, if

                                             15
the inference is common and accords with the ordinary experiences of everyday life.'"

State v. Langford, 455 S.W.3d 73, 76 (Mo. App. S.D. 2014) (quoting State v. Strong, 142
S.W.3d 702, 716 (Mo. banc 2004)). That is, "[a]n observer is permitted to state natural

inferences from observed conditions or occurrences or the impression made on his mind

by a number of connected facts whose detail cannot be placed before the jury." Id.

(quoting Shockley v. State, 147 S.W.3d 189, 194 (Mo. App. S.D. 2004)).

      Ratliff acknowledges these exceptions, but argues they do not apply when the

facts from which a lay opinion is drawn can be effectively presented to the jury to permit

the jury to draw its own impressions. Since Detective Cannon provided a lay opinion

based on what she observed during the video interview, and since the video interview

was played for the jury, Ratliff argues that the exceptions to the general rule prohibiting

lay opinion testimony are inapplicable.

      We need not resolve whether the trial court's decision to permit the State to ask

Detective Canon about whether she observed signs of mental illness during Ratliff's

interview was evident, obvious, and clear error in the admission of an improper lay

opinion. Even if it was, Ratliff has not demonstrated that the purported error "'facially

establishes substantial grounds for believing that manifest injustice or a miscarriage of

justice' has occurred." Campbell, 600 S.W.3d at 788-89 (quoting Ellis, 538 S.W.3d at

337). The trial court only permitted the State to ask a single question of Detective

Cannon about whether she observed that Ratliff was exhibiting signs suggesting he was

suffering from a mental issue.     The State did not emphasize or refer to Detective



                                            16
Cannon's testimony at any other time during the trial.3 The jury watched the video of the

interview, where Ratliff appeared to be dressed in an anti-suicide smock, and he stated

that he was on suicide watch. The jury heard Ratliff's trial testimony that he lied during

the interview because he wanted to receive the death penalty, that Ratliff attempted

suicide in 1988 and twice in 2009, and that Ratliff was twice committed to a psychiatric

hospital. The jury considered Ratliff's testimony at trial that in the weeks before the

murder, he sought help for his depression and suicidal and homicidal thoughts. Finally,

the jury heard Ratliff's testimony that he told his daughter and brother that he planned on

killing himself shortly after the murder, that he told the judge the day after the murder

that he wanted to be moved "to the front of the execution line," and that Ratliff stated he

agreed to speak with detectives because he wanted to die.

         After viewing the video interview, and hearing all of the evidence, including

evidence of Ratliff's trial testimony about his purported mental illness at the time of the

interview, the jury nonetheless found that Ratliff deliberated before killing the Victim by

finding him guilty of murder in the first degree. The record does not permit a conclusion

that the jury reached this conclusion because Detective Cannon testified that she observed

         3
           Ratliff also argues that during defense counsel's cross-examination of Detective Cannon, she "maintained
that through her experience and training as a detective she could tell by looking whether someone was suffering
from mental illness" and that her testimony improperly carried "a professional real-world cachet on which the jury
would rely." As we have indicated, the record reflects that the State did not elicit testimony from Detective Cannon
concerning her opinion of Ratliff's mental health diagnosis, rather, the State inquired about Detective Cannon's
observations of any signs which could indicate he was suffering from a mental disease. It was during cross-
examination when defense counsel asked Detective Cannon whether she could "visually diagnose mental
illnesses" and Detective Cannon responded that she could, during certain interactions. Thus, the evidence
underpinning Ratliff's claim that Detective Cannon concluded that Ratliff was not suffering from a mental health
issue during the interview was adduced by Ratliff himself on cross-examination, rather than the State. "It is
axiomatic that a defendant may not take advantage of self-invited error or error of his own making." State v.
Schachtner, 611 S.W.3d 885, 895 (Mo. App. S.D. 2020) (quoting State v. Brandolese, 601 S.W.3d 519, 531 (Mo.
banc 2020)). "[Ratliff] cannot now complain that his chosen method of impeachment constituted an improper
bolstering of the State's case." See State v. Johnson, 477 S.W.3d 218, 226 (Mo. App. W.D. 2015).

                                                        17
no signs suggesting that Ratliff was suffering from a mental issue during his interview.

See State v. Minner, 256 S.W.3d 92, 98 (Mo. banc 2008) (officer's testimony that

identified defendant in surveillance tapes did not result in manifest injustice where the

jury viewed the tapes and concluded that defendant was the man in the tapes, and "[there

was] no indication the jury could not identify [defendant] from the videos or that [the

officer's] testimony interfered with the jury's independent identification"). Rather, it is

plausible, even likely, that the jury rejected Ratliff's trial testimony about lying during his

interview because, after watching the interview for themselves, the jury did not believe

Ratliff appeared to be suffering from a mental issue during the interview.

       Moreover, even if the jury believed Ratliff's testimony that he was lying during his

video interview when he told detectives he deliberated before killing the Victim, the jury

could have found that Ratliff deliberated before killing the Victim based on other

evidence. Putting aside Ratliff's video interview, Ratliff's trial testimony, coupled with

other evidence admitted at trial, established that Ratliff had homicidal "urges" toward the

Victim and had stalked her in the weeks before the killing. The evening before the

murder, Ratliff left a note addressed to his children and grandchildren which stated, in

part, "I have such a hole in my heart and soul since your mother left me and I can never

be with her again . . . we cannot go on without each other." On the morning of the

killing, Ratliff parked his truck where the Victim could not see it, and walked a quarter of

a mile, through a frozen and muddy field with the knife on his belt. When he reached a

spot in the backyard where he could view the Victim but he was still out of sight, Ratliff

called his sister-in-law, and after she did not answer, he phoned the Victim, who rejected

                                              18
him and abruptly ended the phone call. Ratliff then walked through the backyard and

garage and into the kitchen, without knocking. He slapped the Victim and proceeded to

beat her while pinning her onto the floor before he stabbed her four times. Ratliff did not

immediately seek help until his brother told him to call 911, at least twenty-five minutes

after stabbed the Victim. Whether the jury believed Ratliff was lying about deliberation

during his video interview or not, other substantial evidence supports the conclusion that

Ratliff deliberated before killing the Victim. See State v. Shaddox, 598 S.W.3d 691, 696

(Mo. App. S.D. 2020) ("Evidence of multiple stab wounds, repeated blows, the failure to

seek medical help, . . . ample opportunity to stop the attack, or that the defendant brooded

over his actions before taking them can support an inference of deliberation." (quoting

State v. Olivas, 431 S.W.3d 575, 580 (Mo. App. W.D. 2014))). As such, error, if any,

associated with the admission of Detective Cannon's lay opinion testimony did not result

in manifest injustice because it was not outcome determinative given other overwhelming

evidence that Ratliff deliberated before killing the Victim.

       Point One is denied.

Point Two

       Ratliff's second point on appeal argues that the trial court abused its discretion in

excluding evidence of Ratliff's 1988 suicide attempt because the evidence "was legally

relevant to his defense that his confession was false and made under a cloud of mental

distress and suicidal feelings" and because Ratliff had no affirmative duty to disclose the

testimony to the State.



                                             19
      "Because a defendant in a criminal case has a constitutional right to present a

complete defense, 'the erroneous exclusion of evidence in a criminal case creates a

rebuttable presumption of prejudice.'" State v. Taylor, 588 S.W.3d 632, 637 (Mo. App.

W.D. 2019) (quoting Ellis, 512 S.W.3d at 825). "The [S]tate may rebut this presumption

[of prejudice] by proving that the error was harmless beyond a reasonable doubt." Id.

(quoting Ellis, 512 S.W.3d at 825). "In assessing whether the exclusion of evidence was

harmless beyond a reasonable doubt, the facts and circumstances of the particular case

must be examined, including the nature of the charge, the evidence presented, and the

role the excluded evidence would have played in the defense’s theory." State v. Watt,

531 S.W.3d 540, 550 (Mo. App. W.D. 2017) (quoting Ellis, 512 S.W.3d at 825).

      The premise of Ratliff's second point on appeal is flawed. Ratliff answered "yes"

when asked, without objection, whether he had attempted suicide in 1988 with a shotgun.

The State objected to the next question, which asked Ratliff to elaborate about the 1988

suicide attempt. The trial court sustained this objection, but was not asked to strike

Ratliff's unopposed testimony affirming that he had attempted suicide in 1988. As a

result, the jury heard, and could properly consider, Ratliff's testimony that he attempted

suicide in 1988. All that was excluded from the evidence were the extraneous details

about the 1988 suicide attempt.

      The State argues that Ratliff failed to preserve any claim of error associated with

excluding evidence of the extraneous details of his 1988 suicide attempt because he did

not make an adequate offer of proof about the excluded evidence at trial. We agree. In

order "[t]o preserve a claim of improperly excluded evidence, the proponent must attempt

                                           20
to present the excluded evidence at trial and, if it remains excluded, make a sufficient

offer of proof." State v. Hunt, 451 S.W.3d 251, 263 (Mo. banc 2014) (citing Hancock v.

Shook, 100 S.W.3d 786, 802 (Mo. banc 2003)). "The purpose of an offer of proof is to

preserve the evidence so the appellate court 'understands the scope and effect of the

questions and proposed answers.'" Id. (quoting State v. Tisius, 92 S.W.3d 751, 767–68

(Mo. banc 2002)). An offer of proof "must show what the evidence will be, the purpose

and object of the evidence, and each fact essential to establishing admissibility[,]" and it

must be specific and definite. Id. (citations omitted).

       Here, in response to the State's objection after Ratliff was asked to describe the

details surrounding his 1988 suicide attempt, Ratliff responded only that "the only reason

[Ratliff] gave that statement to law enforcement that is so damning is because he was

suicidal. And I think a lifelong history of suicidal attempts is relevant." This is not an

adequate offer of proof regarding the details of the 1988 suicide attempt. If anything,

counsel's argument only supports permitting the jury to know about the earlier suicide

attempt. By the time of the State's objection, the jury had already heard about the 1988

suicide attempt, and was never asked to ignore that testimony.            Beyond a general

contention that evidence of a suicide attempt in 1988 was relevant to establish a lifelong

history of suicide attempts, Ratliff never explained to the trial court what more he wanted

to elicit from Ratliff about the 1988 suicide attempt, or how the extraneous details would

have furthered Ratliff's contention that he suffered a lifelong history of suicidal ideations.




                                             21
We will not indict the trial court for excluding unspecified evidence that was never

presented to the trial court by an adequate offer of proof. 4

         Even if we could find (which we do not) that the trial court erroneously excluded

evidence of the extraneous circumstances surrounding Ratliff's 1988 suicide attempt, we

would not find the error to be prejudicial. In the face of overwhelming evidence of guilt,

the State is deemed to have rebutted the presumption of prejudice associated with the

erroneous exclusion of evidence offered by a defendant in a criminal proceeding. State v.

Barriner, 111 S.W.3d 396, 401 (Mo. banc 2003) ("If the proof of defendant's guilt was

overwhelming, the [S]tate will have rebutted the presumption of prejudice." (citation

omitted)). Ratliff confessed to killing the Victim. The only issue in dispute at trial was

whether he deliberated before doing so. As addressed in connection with Ratliff's first

point on appeal, even without considering Ratliff's interview with detectives, there was

overwhelming evidence from which the jury could have concluded that Ratliff

deliberated before killing the victim.

         In addition, "[t]he exclusion of evidence is harmless beyond a reasonable doubt

where the excluded evidence is cumulative of other evidence which was admitted at

trial." Taylor, 588 S.W.3d at 637 (quoting Ellis, 512 S.W.3d at 825). Here, the excluded

testimony about the specific circumstances of Ratliff's 1988 suicide attempt would not

have added anything of import to all of the other evidence admitted at trial regarding

Ratliff's mental health and suicidal tendencies. The jury heard that Ratliff attempted


         4
          It is thus irrelevant whether the trial court granted the State's objection on the basis of relevance, or (as
argued by Ratliff on appeal) because the State also argued that the circumstances of the 1988 suicide attempt were
not disclosed to the State in advance of trial.

                                                           22
suicide and was committed to a psychiatric hospital, twice, in 2009; that Ratliff sought

medical help for his suicidal and homicidal thoughts in the weeks before the murder; that

Ratliff told his brother and his daughter that he planned to commit suicide after killing

the Victim; that Ratliff told a judge he wanted to be executed for the murder; that Ratliff

testified that he spoke to detectives two days after the murder because he still wanted to

die; that during his interview with the detectives, Ratliff wore an anti-suicide smock and

reported that he was on suicide watch at the jail; and that Ratliff attempted suicide, with a

shotgun, in 1988. The extraneous circumstances of the 1988 suicide attempt would have

been cumulative, at best, of all of the other suicidal ideation evidence heard and

considered by the jury. Therefore, any error associated with the trial court's exclusion of

Ratliff's testimony was harmless.

       The trial court did not abuse its discretion in excluding Ratliff's testimony

concerning the extraneous circumstances of his 1988 suicide attempt. Point Two is

denied.

                                        Conclusion

       The trial court's judgment of conviction and sentence is affirmed.




                                          Cynthia L. Martin, Judge

All concur




                                             23